—Appeal by the defen*461dant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered September 25, 1996, convicting him of murder in the second degree, robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in refusing to give a missing-witness charge is unpreserved for appellate review, as the defendant failed to request the charge and cannot rely on the request of a codefendant (see, People v Laboy, 208 AD2d .954).
In light of the sufficiency of the corroborative evidence, any error committed by the trial court in refusing to instruct the jury that the defendant could not be convicted without corroboration of his confession was harmless (see, People v Coombs, 184 AD2d 651; People v Pullman, 234 AD2d 955; People v Rosado, 194 AD2d 466). Mangano, P. J., Santucci, Joy and Lerner, JJ., concur.